Citation Nr: 0604738	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 RO decisions.  A 
September 1997 RO decision denied service connection for a 
back disability.  A subsequent September 1997 RO decision, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a left shoulder disability.  

In a May 1999 decision, the Board reopened and granted the 
veteran's claim for service connection for a left shoulder 
disability.  The Board remanded the remaining issue of 
entitlement to service connection for a back disability, for 
further development.  

In November 2000, the Board again remanded this appeal for 
further development.  In July 2002, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
In July 2003, the Board again remanded this appeal for 
further development.  

The Board notes that the July 2003 Board remand listed two 
issues of entitlement to service connection for a low back 
disability and entitlement to service connection for a 
cervical spine disability.  Both issues were also listed in a 
subsequent supplemental statement of the case issued in 
September 2005.  However, the issue of entitlement to service 
connection for a cervical spine/neck disability had not been 
adjudicated by the RO.  The September 1997 RO decision, from 
which the current appeal arises, solely denied service 
connection for a back disability.  The Board observes that 
the veteran has not properly appealed the issue of 
entitlement to service connection for a cervical spine/neck 
disability and that such issue is not currently before the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2005).  Therefore, the Board will only 
address the appealed issue of entitlement to service 
connection for a back disability.  


REMAND

This case was previously remanded by the Board in July 2003 
to obtain all records concerning the veteran from the Social 
Security Administration (SSA).  Specifically, the Board 
indicated that all records since January 1976, including 
disability determinations and supporting medical records, 
pertaining to the veteran's back should be obtained.  It was 
noted that of particular interest was information regarding 
any claim pending in 1978.  

The Board observes that the RO attempted to obtain records 
from the SSA on several occasions.  Although some copies of 
medical records have apparently been obtained from the SSA 
concerning the veteran, there are no disability 
determinations of record.  There are actually only a few 
pages of SSA records of record that refer to the veteran and 
no records referring to any possible claim pending in 1978.  
Additionally, the Board notes that the record does include 
SSA records, including disability determinations, for 
individuals other than the veteran.  

The Board notes that it is unclear from the record whether 
all medical records referring to the veteran have been 
obtained from the SSA.  Further, any disability 
determinations from such agency have clearly not been 
obtained.  As noted above, the Board's July 2003 remand 
specifically requested that all such disability 
determinations and medical records be obtained.  Thus, the 
case must again be remanded for another attempt to obtain 
such records.  See Stegall v. West, 11 Vet.App. 268 (1998).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes making 
another attempt to obtain all medical records and disability 
determinations from the SSA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3,159. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  The RO should take appropriate steps 
to remove from the veteran's claims file 
those Social Security records belonging to 
an individual other than the veteran.  

2.  The RO should then contact the SSA and 
obtain copies of all records concerning 
the veteran since January 1976, including 
all disability determinations and 
supporting medical records.  Of particular 
interest is information regarding any 
claim pending in 1978.  If no such records 
are available this should be documented 
for the record.

3.  Thereafter, the RO should review the 
claim for entitlement to service 
connection for a back disorder.  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


